EXHIBIT 10.1

THIS AGREEMENT (this “Agreement”), dated October 24, 2008 is entered into by and
between INTREPID RESOURCES AND TECHNOLOGY, INC., an Idaho corporation (the
“Company”), and YA GLOBAL INVESTMENTS, L.P. (the “Buyer”).  Reference is made to
the Securities Purchase Agreement (the “Securities Purchase Agreement”) dated as
June 17, 2008, between the Company and the Buyer.  All capitalized terms used
but not defined herein shall have the meaning ascribed thereto in the Securities
Purchase Agreement.  

WHEREAS:

A.

Pursuant to the Securities Purchase Agreement, the Company has issued and the
Buyer has purchased secured convertible debentures.   

B.

The Company desires to issue, and the Buyer desires to purchase an additional
convertible debenture in the form attached hereto as Exhibit A (the “Additional
Debenture”).

C.

In order to induce the Company to issue and the Buyer to purchase the Additional
Debenture, the parties desire to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1.

Representations and Warranties of Buyer.  

(a)

The representations and warranties of the Buyer set forth in Sections 2(a)-(e)
and (h)-(k) of the Securities Purchase Agreement are hereby incorporated by
reference with such changes necessary to relate to this Agreement and the
purchase of the Additional Debenture as if set forth in their entirety herein
(the “Buyer Representations and Warranties”).  For the avoidance of doubt, in
the Buyer Representations and Warranties references to “Securities” shall be
deemed references to the Additional Debenture and the shares of Common Stock
issuable upon conversion thereof.

(b)

The Buyer hereby represents and warrants that except as otherwise disclosed on a
disclosure schedule attached hereto, the Buyer Representations and Warranties
are true and correct on the date hereof (except for representations and
warranties that speak as of a specific date).   

2.

Representations and Warranties of Company.

(a)

The representations and warranties of the Company set forth in Section 3 of the
Securities Purchase Agreement are hereby incorporated by reference with such
changes necessary to relate to this Agreement and the purchase of the Additional
Debenture as if set forth in their entirety herein (the “Company Representations
and Warranties”).  For the avoidance of doubt,  in the Company Representations
and Warranties references to “Securities” shall be deemed to references to the
Additional Debenture and the shares of Common Stock





issuable upon conversion thereof, references to “Conversion Shares” shall be
deemed to reference the shares of Common Stock issuable upon conversion of the
Additional Debenture,  references to “Convertible Debenture” shall be deemed to
reference the Additional Debenture and any reference to “Transaction Documents”
shall be deemed to include a reference to this Agreement and to the Additional
Debenture.

(b)

The Company hereby represents and warrants that except as otherwise disclosed on
a disclosure schedule attached hereto or as set forth in the SEC Documents, such
representations and warranties are true and correct on the date hereof (except
for representations and warranties that speak as of a specific date).   

3.

Covenants of the Company.  

(a)

Use of Proceeds.  The Company will use the proceeds from the sale of the
Additional Debenture in accordance with the Exhibit A attached to the Additional
Debenture.  The Company shall not deviate in any way from such Exhibit A.  

(b)

Break Up Fee.  If the Company receives a “break up” or similar fee in connection
with a contemplated merger, purchase or similar transaction, the Company shall
deliver such fee to the Buyer as repayment of amounts owed to the Buyer,
including, without limitation, amounts owed pursuant to the Additional
Debenture, the Convertible Debentures and the convertible debentures purchased
pursuant to the Securities Purchase Agreement, dated as of March 28, 2008,
between the Company and the Buyer.

(c)

Bankruptcy.  If the Company intends to commence any bankruptcy, insolvency or
other proceeding under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto or any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company or any subsidiary of the Company,
the Company shall give the Buyer ten days advanced written notice thereof.   The
Company shall notify the Buyer immediately upon learning that there shall be
commenced against it any bankruptcy, insolvency or other proceeding under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto or any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Company or any subsidiary of the Company.

4.

Security Interest and Guarantee Granted Pursuant to Security Documents.

The Company acknowledges and agrees that all of the monies, obligations, and
liabilities due from, or owing or incurred by the Company to the Buyer pursuant
to this Agreement or the Additional Debenture issued hereunder, and any other
additional obligations of the Company created hereunder form a part of the
“Obligations” referred to in the Security Agreement and as such are subject to
the provisions of the Security Documents.    




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of day and year first above written.

 

COMPANY:

 

INTREPID RESOURCES AND TECHNOLOGY, INC.

 

 

 

By:

/s/Jacob D. Dustin

 

Name:  Jacob D. Dustin

 

Title:

President, Chief Operating Officer

 

 

 

 

 

BUYER:

 

YA GLOBAL INVESTMENTS, L.P.

 

By:  Yorkville Advisors, LLC

 

         its Investment Manager

 

 

 

By: _________________________________

 

Name:  

 

Title:    

















Exhibit A




Form of Additional Debenture

 





 

 

 

 

 

 





